Citation Nr: 0024831	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1969 
and from February 1971 until August 1974.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 1999, the Board issued a decision denying 
entitlement to an increased rating for post-traumatic stress 
disorder, evaluated as 50 percent disabling.  The veteran 
appealed the September 1999 decision.  In March 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
issued an order which granted a joint motion of the parties 
for remand and vacated the Board's September 1999 decision.  


REMAND

The joint motion for remand notes that the duty to assist has 
not been fully met in the adjudication of the veteran's claim 
for an increased rating for post-traumatic stress disorder.  
The joint remand requires that treatment records from the 
Battle Creek VA medical center (VAMC) dated from July 1997 be 
obtained and considered prior to adjudication of the 
veteran's claim.

The Board notes that the veteran has not had a VA psychiatric 
examination for rating purposes since May 1997.  A current VA 
psychiatric examination is required to determine the current 
nature and extent of the veteran's service-connected post-
traumatic stress disorder.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  The records requested must include 
copies of all VA inpatient and outpatient 
treatment records from Battle Creek VAMC 
dated from July 1997.  All records obtained 
should be associated with the veteran's 
claims file.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination by 
a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim.  
For the period prior to November 7, 1996, 
the veteran's claim should be considered 
only with respect to the former criteria 
for the rating of mental disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); See VAOGCPREC 3-2000 (April 10, 
2000).  For the period from November 7, 
1996, the RO must consider both the former 
rating criteria for the evaluation of 
mental disorders, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), and the new 
schedular criteria for rating mental 
disorders, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  The RO should also consider whether 
the claim should be referred to the 
Director of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 3.321(b)(1) (1999). 

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The veteran should then be provided an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




